NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       NICHOLAS PUMA, Appellant.

                             No. 1 CA-CR 15-0010
                               FILED 10-29-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-448795-001
                The Honorable Alfred M. Fenzel, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant


                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kent E. Cattani joined.
                             STATE v. PUMA
                            Decision of the Court

G E M M I L L, Judge:

¶1              Nicholas Puma appeals from his convictions and sentences
for one count of armed robbery, a class two dangerous felony, one count of
theft, a class one misdemeanor, and two counts of theft of credit card, class
five felonies. Puma’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), stating
that he has searched the record and found no arguable question of law and
requesting that this court examine the record for reversible error. Puma
was afforded the opportunity to file a pro se supplemental brief and did so.
See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). For the following
reasons, we affirm with one modification.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001).

¶3           On September 1, 2013, a man robbed a Pizza Hut in Scottsdale
Arizona. The store manager (“A.B.”) testified that the man slid over the
counter and demanded she give him the money in the drawer and vault.
The man was wearing all dark clothing, had his face covered, and was
wearing a backpack in front of him with a crowbar sticking out of it. The
man had one hand in the backpack. A.B. was frightened for her safety and
turned over approximately $200 in cash from the drawer, but she told the
man she could not open the vault. The man told A.B. to leave the store.

¶4            The intruder was not apprehended at the scene. After the
police arrived, A.B. and another employee, B.S., realized that their purses
had been removed from the restaurant. Their purses collectively contained
cash and several credit and debit cards. B.S. also had an iPad in her purse.
Following the incident at Pizza Hut, A.B. and B.S.’s cards were used at
several gas stations and a Best Buy. Video footage from one gas station
showed a man wearing a shirt with distinct lettering on it attempting to use
the cards. Although most of the transactions were denied, B.S.’s card was
used to purchase a laptop for $895.63 at Best Buy.

¶5           The Best Buy transaction also involved use of a Reward Zone
card, and investigators were able to identify Nicholas Puma as the owner
of the rewards card used. Investigators learned a possible address for
Puma, obtained a search warrant, and executed a search of the residence



                                       2
                            STATE v. PUMA
                           Decision of the Court

and a vehicle at the residence. Detectives found a laptop and box that
matched the sale from Best Buy, an iPad matching the one B.S. had in her
purse, a shirt matching the one worn by the subject in the gas station
surveillance video, B.S.’s voter registration card from her wallet, a purse
matching one taken from Pizza Hut, clothing and a backpack matching
those worn by the intruder at Pizza Hut, and several crowbars.

¶6             After a four day trial, a jury returned a verdict of guilty on
Count 1 for armed robbery, Count 3 for theft, and Counts 4 and 5 for theft
of a credit card. The jury acquitted Puma of Count 2, aggravated assault.
The trial court then held a hearing in which the State presented evidence of
Puma’s criminal history. The trial court found that Puma had at least two
qualifying prior armed robbery convictions, requiring sentencing under
Arizona Revised Statutes (“A.R.S.”) section 13-706. Specifically, Puma had
convictions in 1995, arising from offenses on separate dates in 1994 and
prior convictions in 1980, resulting from offenses in 1979.

¶7             On Count 1, armed robbery, the trial court sentenced Puma to
life in prison with no possibility of release for 35 years, with 434 days of
presentence incarceration credit. On Count 3, theft, the trial court ordered
six months in jail with credit for time served. On Counts 4 and 5, theft of
credit card, the trial court ordered prison for the presumptive term of five
years with 434 days of presentence credit for each conviction. The sentences
were ordered to be served concurrently.

¶8             Puma timely appeals, and we have jurisdiction under Article
6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1), 13-
4031 and 13-4033.

                               DISCUSSION

¶9              In addition to our independent review of the record, Puma in
his supplemental brief presents three arguments. First, Puma contends that
the jury was under undue stress during deliberations. Next, Puma argues
that the trial court abused its discretion in denying Puma’s Rule 20 motion
regarding armed robbery. Finally, Puma asserts that the trial court erred in
not having a jury determine the aggravating factors that increased his
sentence.




                                      3
                             STATE v. PUMA
                            Decision of the Court

I.     Jury Deliberations

¶10             Puma argues that the trial court abused its discretion by
failing to replace Juror No. 10 who began to suffer physical pain and
required medical attention after the verdict had been rendered. Puma states
that he witnessed the juror “grip his right hand over the left side of his
chest” when the judge was giving the final instructions. The only reference
to the occurrence in the record on appeal is found in the transcript recording
events after the verdict was delivered. It is Puma’s contention that the
juror’s condition led to a rushed deliberation and that the trial court abused
its discretion in not replacing the juror with an alternate. Because Puma did
not make this objection contemporaneously, our review is for fundamental
error. State v. Felix, 237 Ariz. 280, 284, ¶ 13 (App. 2015). The burden is on
Puma to show that “fundamental error exists and that the error in this case
caused him prejudice.” Id. (quoting State v. Henderson, 210 Ariz. 561, 567, ¶
19 (2005)). Puma has shown neither.

¶11           Our supreme court has stated that we will generally assume
that a jury follows its instructions, in the absence of some reason in the
record to conclude otherwise. See State v. Manuel, 229 Ariz. 1, 6, ¶ 24 (2011).
The closing instructions included the following:

       Make sure that the deliberations are conducted respectfully
       and that all issues are fully discussed. The discussions should
       be open and free so that every juror may participate.

¶12            The record on appeal does not support Puma’s contention
that one of the jurors was in physical distress before deliberations or that
the jury was under distress during its deliberations. If Puma or his attorney
had made an objection at that time, the trial court may have been able to
address the subject in a timely and meaningful manner. The record does
not reveal any issue regarding the health of a juror until after the verdict
was rendered, and Puma’s unsworn assertions in his supplemental brief do
not establish fundamental error or prejudice.

II.    Sufficiency of the Evidence

¶13          After the State rested, Puma asked for judgment of acquittal
under Arizona Rule of Criminal Procedure (“Rule”) 20(a). He argued there
was no evidence that force was threatened or a dangerous instrument was
used as required for armed robbery. The trial court denied the motion.




                                       4
                             STATE v. PUMA
                            Decision of the Court

Puma makes the same argument now and also contends generally that
there was insufficient evidence to support the guilty verdicts.

¶14            We review de novo a trial court’s denial of a motion for
acquittal, “viewing the evidence in a light most favorable to sustaining the
verdict.” State v. Bible, 175 Ariz. 549, 595 (1993). When considering a
motion for judgment of acquittal, the relevant question is whether “any
rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” State v. West, 226 Ariz. 559, 562, ¶ 16 (2011)
(quoting State v. Mathers, 165 Ariz. 64, 66 (1990)). And “[w]hen reasonable
minds may differ on inferences drawn from the facts, the case must be
submitted to the jury, and the trial judge has no discretion to enter a
judgment of acquittal.” Id. at 563, ¶ 18 (quoting State v. Lee, 189 Ariz. 590,
603 (1997)).

¶15            Addressing first Puma’s arguments regarding whether a
dangerous instrument was used and by whom, we conclude that a rational
trier of fact could have found that a dangerous instrument was used by
Puma to commit the robbery. During the robbery, the perpetrator had a
crowbar in a bag in front of him, and he had a hand in the bag. Although
Puma argued at trial that the crowbar was not used because it was in the
backpack, the jury could have determined the crowbar was visible and used
to intimidate the employee into opening the drawer and leaving the store.
In fact, A.B. testified that one reason she complied with the intruder was
because she was scared he might use the crowbar as a weapon.

¶16           Regarding identification of Puma as the perpetrator, although
the witnesses could not directly identify him because his face was covered,
the evidence revealed Puma using the stolen cards shortly thereafter. See
supra ¶¶ 4–5. A juror could reasonably infer that the person who attempted
to use the cards shortly after they were stolen was the person who stole
them in the first place. On this record, the trial court did not abuse its
discretion in denying Puma’s Rule 20 motion for acquittal.

¶17           Addressing Puma’s further challenge to the sufficiency of the
evidence, we conclude that there was sufficient evidence to support a
rational determination of guilt beyond a reasonable doubt for each of the
elements of the charged offenses.




                                      5
                             STATE v. PUMA
                            Decision of the Court

III.   Sentencing

¶18    After the guilty verdict, the trial court conducted a hearing in which
the State provided evidence of Puma’s past convictions. The trial court
found that the State had proven the prior convictions by clear and
convincing evidence. Puma argues that under Blakely v. Washington, 542
U.S. 296 (2004), he had the right to have a jury determine any aggravating
factors that would increase his sentence. However, Blakely reaffirmed the
exception recognized in Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) that
determination of prior convictions is not required to be submitted to a jury.
Blakely, 542 U.S. at 301–2; State v. Price, 217 Ariz. 182, 184-85, ¶ 8 (2007).

¶19            Puma also contends that he was sentenced under the wrong
statute. Although the minute entry states that Puma was found guilty of
armed robbery under A.R.S. § 13-706(A), the transcript and sentence
imposed for armed robbery clearly indicate the trial court considered the
prior aggravated or violent felony convictions and sentenced Puma under
A.R.S. 13-706(B). We find no reversible legal error or abuse of discretion by
the trial court in sentencing Puma. We will, however correct the sentencing
minute entry to reflect sentencing under A.R.S. § 13-706(B) rather than
A.R.S. § 13-706(A). See State v. Ovante, 231 Ariz. 180, 188, ¶ 38 (2013) (“When
a discrepancy between the trial court’s oral pronouncement of a sentence
and the written minute entry can be clearly resolved by looking at the
record, the ‘[o]ral pronouncement in open court controls over the minute
entry.’ This Court can order the minute entry corrected if the record clearly
identifies the intended sentence.”) (citation omitted).

IV.    Anders Review

¶20           Having considered defendant’s and defense counsel’s briefs
and having examined the record for reversible error, see Leon, 104 Ariz. at
300, we find none. The evidence presented supports the convictions and
the sentences imposed fall within the ranges permitted by law. As far as
the record reveals, Puma was represented by counsel at all stages of the
proceedings, and these proceedings were conducted in compliance with his
constitutional and statutory rights and the Arizona Rules of Criminal
Procedure.

¶21         Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85 (1984),
defense counsel’s obligations in this appeal have ended. Counsel need do
no more than inform Puma of the disposition of the appeal and his future
options, unless counsel’s review reveals an issue appropriate for



                                       6
                           STATE v. PUMA
                          Decision of the Court

submission to the Arizona Supreme Court by petition for review. Puma
has thirty days from the date of this decision in which to proceed, if he
desires, with a pro se motion for reconsideration or petition for review.

                            CONCLUSION

¶22           For these reasons, Puma’s convictions and sentences are
affirmed with the modification that for Count 1, armed robbery, we hereby
correct the sentencing minute entry to reflect that Puma was sentenced
under A.R.S. § 13-706(B) rather than A.R.S. § 13-706(A).




                                :ama




                                    7